Citation Nr: 0723369	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-08 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD), 
depression, anxiety attacks, and memory loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.B.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 1984 
and from September 1987 to August 1991.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which denied service connection 
for post-traumatic stress disorder with depression (claimed 
as a mental disorder, depression, anxiety attacks, and memory 
loss).  

The veteran testified at a March 2006 Board hearing; the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  Further, 
in a case of records held by a Federal department or agency, 
VA shall continue their efforts to obtain these records 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Id.  

The Board has reviewed the evidence on file and finds that 
additional development is necessary prior to appellate review 
of the veteran's claim.  

During a March 2006 Board hearing, the veteran indicated that 
he was receiving disability benefits from the Social Security 
Administration (SSA) for both his mental and physical 
disabilities since August 2005.   SSA records have not been 
included in the claims file.  SSA decisions are not 
controlling for VA purposes, but they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the veteran in gathering such records.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 370-372 (1992) (concluding VA 
has a duty to obtain SSA records when it has actual notice 
that the veteran was receiving SSA benefits); See also 
Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  Additionally, the United 
States Court of Appeals for Veterans Claims (CAVC) has held 
that where SSA disability benefits have been granted, a 
remand to obtain SSA records is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the 
possibility that the SSA records could contain relevant 
evidence . . . cannot be foreclosed absent a review of those 
records.").  Thus, the Board finds that a remand for all 
medical records held by SSA is necessary.  The RO should 
continue their efforts to obtain these records unless it is 
reasonably certain that they do not exist or that further 
efforts would be futile.

During the March 2006 Board hearing, the veteran also 
indicated that a VA examination for PTSD was completed at the 
VA Medical Center in Columbia in November 2003.  The RO also 
referenced a November 2003 VA examination as evidence in the 
November 2004 rating decision and in a February 2005 
statement of the case.  A November 2003 VA examination which 
addresses the veteran's service-connected fibromyalgia has 
been associated with the claims file.  However, a VA 
psychiatric examination has not been associated with the 
claims file.  If a VA psychiatric examination was completed, 
the RO should obtain the examination report and associate it 
with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

During the pendency of this appeal, the CAVC held that the 
VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA not provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  The RO should also address this 
deficiency on remand.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The RO should secure a release of 
information from the veteran for SSA 
records.  The RO should then request, 
from the SSA, all records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as medical 
records relied upon concerning that 
claim.  If the search for such records 
has negative results, the RO should 
notify the veteran and place a statement 
to that effect in the veteran's claims 
file.

3.  The RO should obtain all outstanding 
VA treatment records, to include a 
November 2003 VA psychiatric examination 
report if such an examination was 
completed, and should associate them with 
the claims file.  If the search for such 
records has negative results, the RO 
should notify the veteran and place a 
statement to that effect in the veteran's 
claims file.

4.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


 
